                Case 2:17-cv-03353-AB Document 40 Filed 12/20/18 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RIGHT TRACK MANAGEMENT INC.                                   CIVIL ACTION
et al.                                          :
           v.                                   :
                                                :
JUNIATA COMMUNITY MENTAL                                       No. 17-3353
HEALTH CLINIC, INC.

                                         O R D E R



                     AND NOW, this 20th    day of December,2018, IT IS ORDERED

that a TELEPHONE STATUS CONFERENCE will be held on January 23, 2019

at 10:00 a.m..               Chambers will initiate the call.




ATTEST:

                                           or       BY THE COURT

          s/Marie O’Donnell
BY:
M. O’Donnell, Civil Deputy/                          Anita B. Brody,     J.
Secretary

Civ 12 (9/83)


COPIES VIA ECF ON:    12/20/2018
